Concurring Opinion by
Judge Bowman:
As the majority opinion notes, among the several kinds of relief prayed for by plaintiff’s complaint in equity is that the Court impress a trust upon all property of the defendant. Although it is possibly premature to speak to this subject at this time, I have serious doubt that the legal fiction of a constructive trust structured upon principles of unjust enrichment and restitution should or can be impressed upon all property of the fictional trustee regardless of when such property was acquired or its nature or kind. It may be that a contrary view is expressed or inferred by the majority opinion in dismissing defendant’s preliminary objections in the nature of a demurrer.